Citation Nr: 0016453	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  93-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a temporary total disability rating for a 
period of convalescence following a hospitalization from May 
21, 1991, to May 23, 1991.

2.  Entitlement to a temporary total disability rating for a 
period of convalescence following a hospitalization from May 
26, 1991, to June 5, 1991.

3.  Entitlement to an increased evaluation for post operative 
residuals with recurrent dislocation, right shoulder, with 
degenerative changes, currently evaluated at 30 percent 
disabling.

4.  Entitlement to an increased evaluation for 
chondromalacia, right knee, post operative, currently 
evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claims on appeal.

The issues of entitlement to service connection for the 
periods of convalescence will be discussed below, the 
remaining issues of increased ratings will be discussed only 
in the REMAND section of this Board decision.

Further, the Board notes that the veteran filed a claim in 
March 1993 for, among other things, sinusitis secondary to 
his service-connected deviated septum.  By letter dated in 
April 1998, the RO informed the veteran that his claim was 
denied because he failed to report for a VA examination 
scheduled in April 1997.  However, after a review of the 
claims file, the Board notes that the April 1997 VA 
examination was scheduled to address the issue of an 
increased rating for a deviated septum, not sinusitis as a 
secondary claim.  Further, an April 1993 VA nose and sinuses 
examination and a February 1994 addendum addressing the issue 
of sinusitis as a secondary claim are, in fact, associated 
with the claims file.  As such, the claim for sinusitis 
secondary to the veteran's service-connected deviated septum 
is referred to the RO for appropriate action. 

Finally, the Board notes the development of additional 
claims, to include increased ratings for a deviated septum, 
left eye residual scarring, and right eye residual scarring.  
However, in correspondence dated in March 1993, the veteran 
indicated his intent to proceed only with the claims 
currently listed on the title page.  As such, the remaining 
issues are not before the Board at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims for a temporary 
total rating.

2.  The veteran was hospitalized for arthroscopy surgery on 
the right knee on May 21, 1991, and discharged on May 23, 
1991.  

3.  The May 23, 1991, report of hospital discharge shows that 
the veteran required one month of convalescence, but no more.

4.  On May 26, 1991, the veteran was readmitted for urinary 
retention, and discharged on June 5, 1991.

5.  The records show that the veteran was not hospitalized 
for a service-connected disability from May 26, 1991, to June 
5, 1991.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
disability rating for a one month, but no more, period of 
convalescence following a hospitalization from May 21, 1991, 
to May 23, 1991, have been met.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 4.30 (1999).

2.  The criteria for entitlement to a temporary total 
disability rating for a period of convalescence following a 
hospitalization from May 26, 1991, to June 5, 1991, have not 
been met.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 
C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of 38 C.F.R. § 4.30, a total rating may 
be granted following hospital discharge, when it is 
established by report at hospital discharge, that entitlement 
is warranted effective from the date of hospital admission, 
and continuing for a period of one, two, or three months from 
the first day of the month following such hospital discharge 
if the hospital treatment of the service-connected disability 
results in:
(1) surgery necessitating post hospital convalescence; 
the initial grant of a total rating will be limited to one 
month with one or two extensions of periods of one month each 
in exceptional cases; 
(2) surgery with severe postoperative residuals shown at 
hospital discharge, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited).  Initial grants may be 
for one, two or three months; 
(3) immobilization by cast, without surgery, of one 
major joint or more shown at hospital discharge or performed 
on an outpatient basis with initial grants of one, two or 
three months.  38 C.F.R. § 4.30 (1999). 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has determined that the inability to 
return to any employment would in fact show a need for 
continuing convalescence under 38 C.F.R. § 4.30.  Seals v. 
Brown, 8 Vet. App. 291, 296-297 (1995).

Medical records reveal that the veteran was hospitalized on 
May 21, 1991, and underwent arthroscopic surgery on his 
service-connected right knee.  At the time of discharge in 
May 23, 1991, the veteran's knee was stable and he was able 
to ambulate as tolerated.  The treating physician noted that 
a one month period of convalescence was required.  
Nonetheless, in an October 1991 follow-up treatment note, the 
examiner opined that the veteran's convalescence was 
appropriate for a period of one to two weeks.  Giving the 
veteran the benefit of the doubt, the Board finds that the 
veteran is entitled to a temporary total rating for a one 
month period of convalescence, but no more.  Specifically, 
the Board gives greater weight to the discharge summary (as 
provided in the regulation) that, at the time of hospital 
discharge, the veteran was entitled to a one month period of 
convalescence.  

However, after a review of the evidence the Board finds that 
there is no evidence that an additional period of 
convalescence is warranted.  Specifically, there is no 
indication of further post-operative treatment of the 
veteran's right knee disability until October 1991, several 
months after the arthroscopic surgery.  In addition, there is 
no mention in outpatient treatment records reflecting a need 
for any additional convalescence time.  Finally, as noted, at 
least one treating physician determined that a convalescence 
period of only one to two weeks was necessary.  Accordingly, 
a one month period of convalescence, but no more, is 
warranted for the veteran's period of hospitalization from 
May 21, 1991, to May 23, 1991.

Turning to the issue of a period of convalescence for the 
period of hospitalization from May 26, 1991, to June 5, 1991, 
the Board finds that the claim must be denied.  First, the 
discharge summary indicates that the veteran was not treated 
for a service-connected right knee disability during his May 
26, 1991, hospitalization; rather, he was admitted for 
urinary retention and underwent a Foley catheterization and 
cystoscopy.  Although a diagnosis of right knee degenerative 
joint disease and a past medical history of arthroscopy was 
noted, it does not appear that the veteran was found to 
required additional right knee convalescence as a result of 
the May 26, 1991, hospitalization.  Finally, the Board has 
considered the veteran's statements that he is entitled to a 
period of convalescence following a period of hospitalization 
from May 26, 1991, to June 5, 1991.  However, the veteran is 
not qualified to determine what state of affairs necessitates 
a month or more of convalescence, nor to proffer his opinion 
on that point as evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, in light of the failure of the 
June 5, 1991, discharge instructions to corroborate the need 
for additional convalescence with respect to the veteran's 
right knee, the Board must deny the veteran's claim with 
respect to the period of hospitalization from May 26, 1991, 
to June 5, 1991.  


ORDER

Entitlement to a temporary total disability rating for a 
period of convalescence following a hospitalization from May 
21, 1991, to May 23, 1991, is granted for one month, but no 
more, pursuant to 38 C.F.R. § 4.30.

Entitlement to a temporary total disability rating for a 
period of convalescence following a hospitalization from May 
26, 1991, to June 5, 1991, is denied.


REMAND

As to the remaining claims of a right shoulder and right knee 
disabilities, the Board determines that the veteran's claims 
for increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) by virtue of 
his statements that he has incurred an increase in his 
service-connected disabilities.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Having found the claims well-grounded, the Board has a duty 
to assist the veteran in the development of facts pertinent 
to his claims and ensure full compliance with due process.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.159 (1999).  This duty to assist involves obtaining 
potentially relevant medical reports.  Lind v. Principi, 3 
Vet. App. 493, 494 (1992) (federal agencies); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991) (private records); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (Social 
Security records).  It also includes a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Moreover, the Board is mindful that 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Finally, the Board notes that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Veterans Claims Court 
found inadequate a physical examination that did not describe 
functional loss due to pain.  

The Board finds the record as it stands is insufficient for 
purposes of rendering an objectively supported evaluation as 
to the nature of the veteran's complaints and, thus, to 
evaluate his claim on appeal.  Thus, in view of the veteran's 
complaints, the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.  Further, no reasonably current VA 
examinations with respect to the right shoulder and right 
knee disabilities are associated with the claims file and it 
is the Board's opinion that appropriate examinations are 
necessary to determine the current status of the veteran's 
service-connected disabilities.  

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  To this end, the veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for a right shoulder and/or a right knee 
disorder not already associated with the 
claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, treatment center, or 
employer specified by the veteran to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claims.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  

2.  The veteran should then be scheduled 
for the appropriate VA examination(s) in 
order to determine the nature and 
severity of his current right shoulder 
and right knee disabilities.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
objective range of motion values, 
expressed in degrees, as appropriate.  
The examiner should specify what 
constitutes a full range of motion.  If 
limited motion is demonstrated, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.  
The examiner should also indicate whether 
the veteran has signs or symptoms of 
arthritis in the right shoulder and/or 
right knee.  If so, the examiner should 
opine whether the arthritis is more 
likely than not to be a residual of or 
related to the service connected injury.  
The claims file should be made available 
to the examiner.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

4.  The RO should then readjudicate the 
issues of entitlement to increased 
ratings for a right shoulder disability 
and for a right knee disability.  In the 
event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 



